 

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 1 of 38

Case: 25C|1:18-cv-00675-AHW Document#: 2 Filed: 1112612018 Page 1 of 9

IN THE CIRCUIT COURT OF HINDS COUNTY, MISSISSIPPI
FIRST .]UDICIAL DISTRIC'I`

JOHN K. BURKS, INDIVIDUALLY AND
ON BEHALF ALL OTHER

WRONGFUL DEATH BENEFICIARIES
OF KEJONCEE BURKS, DECEASED PLAINTIFF

vs. cAUsE No.= ig f mg

B & W ENTERPR]SES, LLC;
WILLIAM WOODYARD, INDIVIDUALLY;
LABRIEA ROBBINS, INDIVIDUALLY;
AND JOI-IN DOES 1-5 DEFENDANTS
COMPLAINT FOR PERSONAL INJURY
AND WRONGFUL DEATH
.Iury Tr¢'al Requested

Comes now the Plaintiff, John K. Burks, Individually and on Behalf of All Other
Wrongful Death Benefieiaries of Kejoncee Burks, Deceased, by and through his attorney of
record and files this his Complaint against the Defendants; B & W Enterprises, LLC; William
Woodyard, lndividually; Labriea Robbins, Individually; and, John Does 1-5; and in support
thereof states the following

PARTIES

l. Plaintiff, John K. Burks (hereinafter “PlaintiH”), is an adult resident
citizen of Madison County, Mississippi. Plaintiff is the father of Kejoncee Burks, Deceased, and
is authorized to represent all other wronng death beneficiaries of Kejoneee Burks, Deceased.

2. Defendant, B & W Enterprises, LLC (hereinafter “B & W Enterprises”) is a
foreign corporation believed to be organized and existing under the laws of the State of Arkansas

and doing business in Mississippi. Defendant may be served process through its registered Agent

for Service of Process, Michael Booker, 15901 Highway 425 N., Star City, AR 71667. Also,
l

~ EXH|B|T

' vA_

 

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 2 of 38"`

Case: 25011:18-cV-00675~AHW Document#: 2 Filed: 11/26/2018 Page 2 of 9

pursuant to Mississippi Code Ann. §13-3-63 and Mississippi Rules of Civil Procedure Rule 4,
Defendant may be served with process by serving the Mississippi Secretary of State as agent for
the Mississippi non-resident at its office located at 202 N. Congress Street, 2nd floor, Jackson,
MS 39201.

3. Defendant, William Woodyard, (hereinafter “Woodyard”) is an adult resident
citizen of Lincoln County, Arkansas, Process may be served in this cause on the Defendant by
serving him personally or via certified mail at his residence located at 775 Ivester Road, Grady,
Arkansas 71644 or at the business address of B & W Enterprises, LLC at 15901 Highway 425
N., Star City, AR 71667.

4. Defendant, Labriea Robbins (hereinaf’ter “Robbins”) is an adult resident citizen of
Hinds County, Mississippi. Process may be served in this cause on the Defenda.nt by serving her
personally or via certified at her residence located at 731 North Jefferson Street, Jackson,
Mississippi 39202.

5. The Defendants, John Does 1-5, are entities, companies or persons, whose names
and whereabouts at this time are unknown to the Plaintiti` but may be added at a later date.

JURISDICTION AND VENUE

6. Plaintiti` incorporates by reference the preceding paragraphs

7. This civil action arises out of the negligent acts and omissions of the Defendants
committed whole or in part in Madison County, Mississippi against a resident of Yazoo County,
Mississippi. One of the Defendants, Labriea Robbins, resides or conduct business in Hinds
County, Mississippi.

8. Venue is proper in Hinds County, Mississippi, pursuant to Miss. Code Ann. § ll-

l 1-3 since one of the Defendants, Labriea Robbins, resides in Hinds County, Mississippi.
2

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 3 of 38

Case:25C11:18-cv-00675-AHW Document #:2 Filed:11126/2018 PageSof€-)

9. This suit arises from Defendants’ negligent actions. This court has jurisdiction
over the parties and subject matter of this litigation, as Plaintiti` is seeking damages in excess of
the minimum jurisdictional limits of this Court.

w

10. That on or about December 29, 2017, Kejoncee Burks was driving and operating
a vehicle owned by Labriea Robbins in a lawful, careful and prudent manner and had been
traveling westbound on Mississippi Highway 16 in Madison County, Mississippi. Defendant
Woodyard was driving and operating his tractor-trailer headed westbound on Highway 16
directly behind Burks. Burks had slowed down and turned on her left turn signal and was
attempting to turn left into a private drive. Defendant Woodyard was following too closely and
was unable to stop. He struck the back of the Plaintiti’ s car while she was preparing to turn ler`c.
Defendant Woodyard carelessly, recklessly, negligently and without warning failed to yield and
failed to keep a proper distance and violently collided with the left side of Burks’ vehicle,
causing Burks’ vehicle to spin around and come to a final rest west of the area of the collision
and south of Highway 16. Woodyard failed to yield, was not keeping a proper look out, not
maintaining proper distance, was traveling at speeds too fast for the conditions, was operating a
cell phone or other mechanical device, not paying attention, and acting as a distracted driver.
Defendant was also operating his tractor trailer in violation of the Federal Motor Carrier Safety
Regulations. Woodyard suddenly, carelessly, recklessly, negligently, and without warning failed
to yield, timely slow down and/or stop, causing his vehicle to collide with Burks’ vehicle at a
high rate of speed.

1 1. That as a direct proximate result of the careless, reckless and negligent acts of

Woodyard, Burks was caused to be thrown about in the vehicle at a high rate of speed and Was
3

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 4 of 38

Case: 25C|1:18»cv-00675-AHW Document #: 2 Filed: 11/26/2018 Page 4 of 9

caused to suffer serious and permanent injuries to her person. The Plaintiff would show that
Burks suffered serious physical injuries which eventually resulted in her death.

12. Plaintiff would show that Burks had to be treated by doctors and other
practitioners and was caused to suffer great physical and emotional pain, severe shock and
intense mental anguish, and eventually died as a result of the injuries she sustained in this
accident The Plaintiff, John K. Burks, Individually and on Behalf of All Other Wrongful Death
Beneficiaries of Kejoncee Burks, Deceased, was caused to suffer emotional distress, mental
anguish, mental trauma, emotional injuries, conscious pain and suffering, medical bills, and other
damages as a result of Kejoncee Burks’ injuries and death due to the negligence of the

Defendants.

CAUSES OF ACTION
NEGLIGENCE OF B & W ENTERPRISES, LLC

13. Plaintiff alleges that all of the aforesaid negligence of driver Defendant
Woodyard may be directly imputed to the Defendant, B & W Enterprises, LLC, through
vicarious liability of the company for the employees’ actions. Plaintiff charges the driver
Woodyard and B & W Enterprises, since he was believed to be acting within the scope and
course of his employment with B & W Enterprises, with gross and reckless negligence in failing
to yield, failing to keep and maintain a proper lookout, following too close, not maintaining
proper distance, not maintaining proper speed, with gross and reckless negligence in failing to
keep and maintain his vehicle under free and easy control, with gross and reckless negligence in
operating his vehicle in a manner as to indicate a willful and wanton disregard for the safety of
others, with gross and reckless negligence in losing control of his vehicle causing it to collide

With the vehicle being driven by Burks, with gross and reckless negligence in driving his vehicle

4

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 5 of 38

Case: 25C|l:18-cv-00675-AHW Document#: 2 Filed: 11126!2018 Page 5 of 9

into Burks’ vehicle, with negligence for using his cell phone andfor other handheld electronic
device while operating a vehicle in a manner to be unsafe, acting as a distracted driver, and with
gross and reckless negligence for violation of various Mississippi state statutes and rules of the
road and violations of the Federal Motor Carrier Safety Regulations. Plaintiff charges that as a
direct and proximate result of the multiple acts of gross and reckless negligence of driver
Woodyard, the Plaintiff and Burks were caused to suffer the aforesaid injuries and damages

14. Plaintiff alleges that all of the aforesaid negligence of driver Woodyard is directly
imputed to the Defendant, B & W Enterprises, because the vehicle driven by Woodyard was
owned by B & W Enterprises, for the purpose of B & W Enterprises’ business and driver
Woodyard was then, and at all times complained of, the agent, employee and servant of the
aforesaid B & W Enterprises and was acting in the furtherance of the business of the aforesaid B
& W Enterprises and within the course and scope of his employment

15. Plaintiff further charges Defendant B & W Enterprises with these independent
acts of negligence; with negligently failing to supervise its employee and/or the driver; negligent
retention of the driver; failing to provide driver safety training courses to its employee and/or the
driver; failing to instruct its employee andfor the driver on safe driving habits; failing to have a
driver safety review board and training board; failing to stress safe driving habits to its employee
and/or the driver; encouraging the employee’s and/or the driver’s unsafe driving habits to further
its cause; authorizing the driver to use a cell phone and/or other handheld electronic device while
attempting to operate a vehicle; failure to train the driver to maintain proper lookout, proper
distance, proper speed, proper control; failure to train and prevent the driver from speeding;
negligent maintenance; negligent repair; lack of proper equipment including mechanical issues

and inadequate tires; bad brakes; not having an updated inspection on the vehicle; negligent
5

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 6 of 38

Case:250|1:18-cv-00675~AHW Document#:2 Filed: 11/26/2018 Page60f9

entrustrnent; violation of its policies and procedures; and failing to comply with the Federal
Motor Carrier Safety Regulations, the Mississippi Rules of the Road, and with general
negligence in the maintenance, use, and operation of the tractor trailer. Plaintiff alleges that the
negligent acts of B & W Enterprises and Woodyard were the direct and proximate cause of
Plaintiff’s and Burks’ injuries and damages. Plaintiff alleges that B & W Enterprises’ and
Woodyard’s various violations of the Federal Motor Carrier Safety Regulations and Mississippi
Rules of the Road and any other acts of negligence that have not been exposed but may be found
during discovery were the direct and proximate cause of Plaintifi’s and Burks’ injuries`and
damages Plaintiff alleges that the independent negligent acts of Defendant B & W Enterprises
were the direct and proximate cause of Plaintift‘s and Burk’s injuries and damages.
NEGLIGENCE OF WILLIAM WOODYARD, INDIVIDUALLY

16. The Plaintiff charges the Defendant, Woodyard, with failure to yield,
failing to maintain proper speed, failing to maintain proper lookout, failing to maintain proper
control of his vehicle, failing to maintain a proper distance between his vehicle and the vehicle
being driven by Burks, exceeding the speed limit, careless driving in violation of Mississippi
Code section 63-3-1213, reckless driving in violation of Mississippi Code section 63-3-1201,
failing to follow traffic safety regulations, not properly maintaining his tractor-trailer,
mechanical issues and issues related to the maintenance and servicing of his vehicle, Plaintiff
also charges Defendant with gross and reckless negligence in failing to yield, failing to keep and
maintain a proper lookout, with gross and reckless negligence in failing to keep and maintain his
vehicle under free and easy control, with gross and reckless negligence in operating his vehicle
in a manner as to indicate a willful and wanton disregard for the safety of others, with gross and

reckless negligence in losing control of his vehicle causing it to collide with Burks’ vehicle, with
6

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 7 of 38

Case: 25C|1:18~cv-00675-AHW Document#: 2 Filed: 11126/2018 Page 7 of 9

gross and reckless negligence in driving his vehicle into Burks’ vehicle, with negligence for
using his cell phone and/or other handheld electronic devices while operating a vehicle in a
manner to be unsafe, negligence per se, with gross and reckless negligence for violation of
various Mississippi state statutes and rules of the road and violations of the Federal Motor
Carrier Safety Regulations, with any other general acts of negligence that may exist but may not
be known until discovery, and PlaintiH charges that as a direct and proximate result of the
several acts of gross and reckless negligence of the Defendants, the Plaintiff and Burks were
caused to suffer the aforesaid injuries and damages
NEGLIGENCE OF LABRIEA ROBBINSl INDIV!DUALLY

17. The Plaintit`f charges the Defendant, Labriea Robbins, with failure to keep the
tires of her vehicle properly inilated. Kejoncee Burks, Deceased, was driving Robbins’ vehicle at
the time of the subject incident. The improperly inflated tires contributed to the Plaintift’s
injuries Plaintitf charges that as a direct and proximate result of the negligence of the Defendant,
Robbins, the Plaintiff and Burks were caused to suffer the aforesaid injuries and damages

NEGLIGENCE OF JOHN DOES 1-5

 

18. Plaintiff adopts by reference the foregoing paragraphs as if fully set forth herein.

19. John Does 1-5 are entities, companies or persons whose names and identities are
unknown at this time to the Plaintiff but who may have been working in conjunction or in a joint
venture or as a partner with the Defendants and may be responsible for the damages caused to the
Plaintiff. This may include brokers the owners of the load being hauled, owners managers and
others involved with the loading and unloading of the tractor-trailer. The John Doe Defendants
may have participated in this incident and/or may be jointly and severally liable to the Plaintiff

for the injuries and damages sustained by the Plaintiff and Burks, Plaintiff will amend the
7

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 8 of 38

Case: 25C|1:18-cv-00675-AHW Document #: 2 Filed: 11/26/2018 Page 8 of 9

complaint to add the names of the parties who may be John Does when that information becomes
available.
DAMAGES
20. Plaintiff adopts by reference the foregoing paragraphs as if fully set forth herein.
21 . This suit is filed pursuant to Mississippi law and Plaintiff claims all damages
which may be recoverable under said statutes In addition and without limitation, the Plaintiff
claims any and all damages of every type and variety permitted by law including damages for
physical injuries medical bills, emotional distress mental anguish, loss of consortium, mental
trauma and emotional injuries suffered by Plaintiff and the deceased, conscious pain and
suffering and other injuries as a result of Kejoncee Burks’ injuries and death.
PUNITIVE DAMAGES
22. Plaintiff asserts the independent and imputed acts of Defendant, B & W
Enterprises, LLC were willful, wanton, malicious and grossly negligent Plaintiff requests
punitive damages from the Defendant B & W Enteiprises, LLC. Plaintiff asserts the independent
acts of Defendant, William Woodyard, were willful, wanton, malicious and grossly negligent
Plaintiff requests punitive damages from the Defendant William Woodyard, Individually.
WHEREFORE, PREMISES CONSIDERED, the Plaintiff demands a trial by jury and
judgment from the Defendants, individually, jointly and severally, for all actual, compensatory,
consequential, incidental damages and all other damages in an amount that exceeds the
jurisdictional minimum limits of this court and an amount of punitive damages in an amount
which is to be determined by ajury as well as damages of any other type, for the injuries

sustained by Plaintiff Plaintiff prays for any general relief as required under the law.

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 9 of 38

Case: 250|1:18»cv-00675-AHW Document#: 2 Filed: 1112612018 Page 9 of 9

RESPECTFULLY sUBMrrTED, this the Mllay of November, 2018.

OF COUNSEL:

Gerald Mumf`ord, Esq. (MSB# 101902)
THE MUMFORD LAW FIRM, PLLC
820 North Street

Post Offlce Box 683

Jackson, Mississippi 39205

Telephone: 601-398-2347

Facsimile: 888~801 -93 89
gerald@themumfordfirm.com

By:

JOHN K. BURKS, INDIVIDUALLY
AND ON BEHALF OF ALL OTHER
WRONGFUL DEATH BENEFICIARIES
OF KEJONCEE BURKS, DECEASED

GERALI) A. MUMFORD {/

e 3.19 cv OOlGl-CWR-LRA Document 1-1 Fl|ed 03/01/19 Page 10 of 38

Case:250|1:18-cv-00675-AHW Document#: 2~1 Filed:lll26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

Court |denlltirretion Case Vear Doelcet Number
COVER SHEET Jodcet Number
civil case Fning Form 5| \ E[§]l][g | ] é, '1 5
(To be completed by Altomey/Party M* gmc (cngé;Doo) ='T
Pn'or lo Flllng of Pleadlng) ' ' M. ml o
E [Bll l‘_»*.

Mllelellppl Supreme Co\.lt Form AOC|Dl Monlh Def¢ Yul'

Admil'iwdiva Ol'|loe ol CDL|M (Rsviled 1113001) Thls area to be mmple‘ed by dark Clse Number |f li|ad prior to 11154
nmu

___S_____....coumv
|_:. :_ -'.'_ -

 
 
   

    
 

 
  
   

m THE _§M_U'___._ count or
' l . .. l ' " .

 

 

 

 

 

 

 

 

Sh€ll`lslyleofcasef too \ - l..' - l . n
Party F|l|ng lnlt|a| P|ead|ng'. TypelPrint Narne
_Chedr (./) if Not en Attomey ____Checlt (./) if Pro Hac Vloe Signature b'
Compensatory Dameges Sought $ Punltive Damages Soughl: $ ________ '
ll “yes" ls ehad<ed. please submit a completed Chl|d Support
ls Chlld Support contemplated ee en leeue in thle sult? Yes No lmrmauon Shed w[th Flna| ne Judgmem
PLNrmFF - PARTV§\ES} leALLY BR\NG|NG surr sHouLD se ENTERED Fms'r lFleT NAME lN sHonT sme] - ENTER'ADDlnoNAL PLNNrF`Fs on SEPARATE FoRM
lndlvidua| Burks Iohn K
Leet Name Flret Neme Melden Neme. lt Appl|cehle Middle Inlt. .lrlsrflllnv
Address of Plalnllll’
_'L_Check (/} if individual Plaintiff is acting le capacity as Execincr(v'bc) or Admlnlstratorltrix} of an Estate. and enter slvle:
ESlBtB of Ke` u
_____Check (J) lf |r\dlvldual Pla|ntill'|s acting in capacity as Business OwneflOperator (d!bl'a) or Stele Agency, and enter entity:
DlBIA / Agency
Buslness

 

Enterlegel name ct buelneee, corporation pertr\erelip. agency - ll Corporel|on. |ndlr.ete etete where lnccmoreted
___Check (/} if Business Plaintiff ls wing sull in the name of en entity other then the above. and enter belcw:
DlBl`AZ

DF.FENDANT - NAME oF DEFENoANT §FleT NAME IN sHoR‘r sm£] - ENrER AnomoNAL DEFENDANTS on SEPARATE FoRM
|ndlvidua| ( )
Lur wm rim rim nation Nama, if Appucatrs mem mir Jr.vsrmuv

__Cheok (J) lt lndivldual Defendanl is action in mpacttv as Exeoutor¢trbcl or Admlnislratorltrbd of an Estale. and enter stvle:

Estate of
'___Check (/) ll lndivldua| Defendant is actino in capacitv as Buslness OwnerIOoerator ld!blal or State Auencv. and enter entltv:

DIB!A / Agency
BuSirleSS _B_.&_\ALEmrandiLLLC

Enter legal none ot businene. corporellon. puh‘\erehlp. agency - llco¢pomllon. mdleele otate\mere ineorparlted

____Cheok (./) lf Buslness Defendanl ls being sued in the name of an entity other than the above. and enter below'.

 

 

 

 

 

 

 

 

 

DIBIA:
A'rroani=.v FoR‘rHis DEFENDAM". Bar No. or Name: Pro Hec Vfce (J)_
M;__"L
m left hand column, check one (1) box that best describes P.-obm cn\ldnn md ulnon - won-nonuse
the newre of thl.e eult. ln right trend column check all Aocounllne twole M°Pf`m-‘\ - limited
boxes which lndlcere eeeandery clelms. Bl\'"‘ CM“HGM¢ Wm Cd'laun¢ toAbonion for M|ncr
euan¢wcommul C°"“'“'fm¢"l Rermvd el Miwd\v
amounting (Buclneee) C°"“N'mNP C>fh€\‘
B.qu¢y GUFN|BFINP _ Torte-Perenml lnjury
Buelneee Dlssdullon - Corporatlon H““`*hlp 535 Fa"h
Bueimu D|sao|ution - Farmernhip [mml” Eml° F"Wd
D°u canadian Min°l'l SBlTIOI'an'|l L,oss of ansorlium
Emp[°ymem Munlmarl ct Tllle Mnlpmet|eg - Legd
maritime never N=I'~Chm° mlpmww-Med\==l
Mm Pewer ct Altomey Neg|lgence - Generd
pardon Judgmam TBll,Bll EllB\B Nigllgnnm - Molof Vdid&
MM vle Con\est Produd.-i Lieelllty
P°ng|°n omc ________ W\th DCB""|
manns-tma other

 

Divorce: lrreeoncllab|e Dltfernncee M'-""ldl**l moon Rell Property

Domeslic Abuee Fad‘”¢"i"il lRlCOl Adveres Peseeealon
Rill'bld E|.d_m¢m
Ssamr\ Emlnsni oomatn
Other .luclclel Forndosure
Appeale Llen Auedion
Mrinir:rative Agenr:y Pnrtitlon
Counl',r Ccu'l. Reeelver Appdntrnent
l-lerdehlp Petition [Drlver Lleense) Tax Sete; Corl'lnnatlorvcenoelaiiun

 

Mod|'lm\lon

Pelemlty

Ptoperty DMllon

Sepemla Melntenence
Termlndlon el Parentol nghle
U|FSA (|'crmeny URESA}

Ernendpetton
war Tl|le, Bomd.ary &!cr Eesemerrl

Julllca Coud

MS Empleymt Secnnty Cnmm'n
Munldpd Goun

Oll a Gee Boerd

Wonrere' Compeneatian

 

emm_ O"“* __________-
civil mghu

Electlens

Hd)eae Corpus

Poot Oonvlclion Ra|iel

Prisoner

Olher

_____-_-

pmdue timely mr contract m ___________-__
Speei‘|ic Pedormence

OU\M'

Reeetver$hlp . _"'_"‘__"__
R,Mn amc valdehon mm ron

Sl°d'm{der gun Ctvli Forfeth.lre Aebeutoe

mm Dedllrd‘lory ..ludgment Chemical Spl|l

Domeelic Reletlone ER'SA Dl°’d"

crm Uodyms|wum Em|ner\l Domaln Harld.l'Arm Wbran'orl

cum SW Exireordnery \Mil Hear|ng Lees

cmm Federel Stetutee Red|oective Malerle|s

um: Fm_“ |r\lmdlun or Reeu'a|nlng Order Other

anew cl Ccntrac\
lmtellment Con‘|.racl
lne\nnco

 

 

 

 

 

 

e 3.19 cv OOlGl-CWR-LRA Document 1-1 Fl|ed 03/01/19 Page 11 of 38

Case:25C|1:18-cv-00675-AHW Document#: 2-1 Filed: 1112612018 Page20f2

 

 

 

 

lN rea CIRCUIT CouRT oF HINDS Counr~r, Mississippi
BI_LL,_____J uclclAL DlsTRlcT, Crnr or JACKSON
Docket No. - Docl<et No. lf Filed
Fil¢ w chronologin No. clerks Local to Prlor to 1l1194

 

DEFENDANTS lN REFERENCED CAUSE - Page1 of ‘_.. Defendanis Pages
IN ADD|TION TO DEFENDANT SHOWN ON ClVlL CASE FlLlNG FORM COVER SHEET

 

 

Defendant #2:
'"d'v'd"a': Mrmzrr__ MlllLr-'r.;mmr___’ L-naaemm'rmr£€re_ l m mmv'
__Chack (./) if lndivldua| Defendant is acting in capacity as Executor(trix) or Administrator(tn`x) of an Estate, and enter sty|e:
Estate of
_Check (J) if individual Defendant is acting in capacity as Buslness OwnerlOperator (DlBlA} or State Agency, and enter that name below:
DlBlA
Buelness

 

Enler legal name ol business oorporatlon, partnereh|p. agency - ll' Corporation, indicate state where incorporated
_Check (./) if Buslness Defendant is being sued in the name of an entity other than the name above, and enter below:

DlB/A

 

 

 

 

 

 

 

 

 

At'roRNEY FoR rule DEFENoANr. Bar # or Name: Pro Hac Vlce (/)__ th an Attcrney(./)_
__ li w
Defendant #3:
|ndividua|; Robbins Labriea l ) ___
Last Name Firet Name '_ Meiden Name. if App|iceble Midd|e lnit. JrlSrlll|llV
__Check (./) if lndividua| Defendant is acting in capacity as Executor(trlx) or Adminlstratcr(trix) of an Estate, and enter sty|e:
Estate of
_Check (./) if lndividua| Defendant is acting in capacity as Business OwnerlOperator (DlB/A) or State Agency, and enter that name below:
DlB/A
Buelnese

Enler legal name et buelneee. oorporelion, partnershlp. agency - |f Corporation. indicate ltale where lncorporated
_Checl< (./) if Business Defendant is being sued in the name of an entity other than the name abcve. and enter below:

 

 

 

 

 

 

 

DlBlA
A'rronNEr Foa rule DEFENDANT. Bar# or Name: Prc Hac Vr'ce (J)_ Not an Attomey(./)__
# 1 1 _#
Defendant #4:
lndividual: MEFNE¢__ M_FTJNW f Mald¢n Name. aAppiEEl§” ) undue lan J'rls?lll'lllv"
___C heck (J) if lndividua| Defendant is acting in capacity as Executcr(trix) or Administrator(trix) of an Estate, and enter sty|e'.
Estate of
__Checl< (/) ll lndlvidual Defendant ls acting in capacity as Business OwnerlOperator (DlBlA) or State Agency, and enter that name below:
DIBIA
Buelnese

 

Enler legal name of business corporntlon, partnersh|p. agency ~ ll Corporation, indicate state where |ncorporaled
_Check (/) if Buslness Defendant is being sued in the name of an entity other than the above, and enter below:

DIBIA

 

A'rroRnEY Fon rule DEFENuAur. Bar # or Name: Pm Hac Vlce (./)__ Not an Attomey(./)__

_Ii 1___1

 

 

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 12 of 38

Case: 250|1:18-cv-00675-AHW Document#: 3 Filed: 11/28/2018 Page 1 of 3

]N THE CIRCUIT COURT OF HINDS COU`NTY, MISSISSIPPI
FIRST JUDICIAL DISTRICT

JOHN K. BURKS, IN])IV]])UALLY AND

ON BEHALF ALL OTI~IER

WRONGFUL DEATH BENEFICIAR_IES

OF KEJONCEE BURKS, DECEASED PLAINT[FF

VS. CAUSE NO.: ig ' i@75

B & W ENTERPRISES, LLC;

WILLIAM WOODYARD, INDIV]DUALLY;

LABRIEA ROBBINS, INDIVIDUALLY;

AND JOI'IN DOES 1-5 DEFENDANTS

M§

STATE OF MISSISS[PPI COUN'I'Y OF HINDS
TO THE SHERIFF OR ANY O'I'HER LAWFUL PERSON

GREETINGS:

We command you to summons:

TO: William Woodyard
775 Ivester Road, Grady, Arkansas 71644
or at the business address of B & W Enterprises, LLC
15901 I-Iighway 425 N
Star City, AR 71667
NOTICE TO DEFENDANT

TI-IE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU
MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.

You are required to mail or hand-deliver a copy of a written response to the complaint to:
Gerald Mumford whose address is 820 North Street, Post Office Box 683, Jackson, Mississippi 39205

Your response must be mailed or delivered within thirty (3 0) days from the date of delivery of
this summons and complaint or ajudgment by default will be entered against you for the money or other
things demanded in your complaintl

You must also file the original of your response with the Clerk of this Court within a reasonable
time afterwards

§ 3 ISSUED UNDER MY HAND AND THE SEAL OF SAID COUR.T, this theZ£ day of

2018.

 

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 13 of 38

Case:250|1:18-cv-00675-AHW Document#:3 Filed: 1112812018 Page20f3

IN THE CIRCUIT COURT OF H].NDS COUNTY, MISSISSIPPI
FIRST JUDICIAL DISTRICT

JOHN K. BURKS, INDIVIDUALLY AND

ON BEHALF ALL OTI-IER

WRONGFUL DEATH BENEFICIAR]ES

OF KEJONCEE BURKS, DECEASED PLA]_NTIFF

VS. CAUSE NO.: ig 407 §

B & W ENTERPRISES, LLC;

WILLIAM WOODYARD, [NDIV]DUALLY;

LABR[EA ROBBINS, INDIVH`)UALLY;

AND JOI[N DOES 1-5 DEFEN])ANTS

SUMMONS

STATE OF MISSISSIPPI COUNTY OF I~II`N]JS
TO THE SHERIFF OR ANY O'I`HER LAWFUL PERSON

GREET]NGS:
We command you to summons:

'I`O: Michael Booker, Agent for Service of Process for
B & W Enterpn`ses, LLC
15901 Highway 425 N.
Star City, AR 71667

NOTICE TO DEFENDANT

THE COMPLA[NT WI-lICH IS ATTACHED TO THIS SUMMONS lS IMPORTANT AND YOU
MUST TAKE IMMEDLA'I`E ACTION TO PROTECT YOUR RIGHTS.

You are required to mail or hand-deliver a copy cfa written response to the complaint to:
Gerald Mumford whose address is 820 North Street, Post OHice Box 683, Jackson, Mississippi 39205

Your response must be mailed or delivered within thirty (30) days from the date of delivery of
this summons and complaint or ajudgment by default will be entered against you for the money or other
things demanded in your complaint

You must also tile the original of your response with the Clerk of this Court within a reasonable
time afterwards

f ;: IS:UED UNDER MY I-IAND AND THE SEAL OF SAID COURT, this the; day of

, 2018.

 
 
  

ZACK WALLACE, CIRCUIT CLERK

P.O. BOX :7, JACKSON, MS 39205
BY:

' \)

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 14 of 38

Case: 25C|1:18~cv-00675-AHW Document #: 3 Filed: 11/28/2018 Page 3 of 3

IN THE CIRCUIT COURT OF }IINDS COUNTY, MISSISS[PPI

FIRST JUI)ICIAL DISTRICT
JoHN K. BURKS, INDIvn)UALLY AND
oN BEHALF ALL oTHER
wRoNGFUL DEATH BENEFICIARIES
or KEJoNcEE BnRKs, DECEASE!) PLAINT[FF
vs. cAUsE No.= ig '(075

B & W ENTERPRISES, LLC;

WILLIAM WOODYARD, INDIVIDUALLY;

LABRIEA ROBBINS, [NDIVIDUALLY;

AND JOHN DOES 1-5 DEFENDANTS

SUl\rf[MONS

STATE OF MISSISSIPPI COUNTY OF H]NDS
TO THE SHERIFF OR ANY OTHER LAWFUL PERSON

GREETINGS:

We command you to summons:

TO: Labriea Robbins
731 North Jefferson Street
Jackson, Mississippi 39202

NOTICE TO DEFENDANT

TI-[E COMPLAINT WI~[[CH IS A'I`TACHED TO THIS SUMMONS IS IMPORTANT AND YOU
MUST TA_K.E IMMEDIATE AC'I`ION 'I`O PROTECT YOUR RIGHTS.

You are required to mail or hand-deliver a copy of a written response to the complaint to:
Gerald Mumford whose address is 820 North Street., Post Office Box 683, Jackson, Mississippi 39205

Your response must be mailed or delivered within thirty (30) days from the date of delivery of
this summons and complaint or a judgment by default will be entered against you for the money or other
things demanded in your complaint

You must also tile the original of your response with the Clerk of this Court within a reasonable
time afterwards

i j §§UED UNDER MY HAND AND THE SEAL OF SAID COURT, this the/2 day of
2018.

  

zAcK wALLAcE, cIRCUIT cLERK
P.o. Box 327, JAcKsoN, Ms 39205

BY: D.

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 15 of 38

Case: 250!1:18-cv-00675-AHW Document#:4 Filed:Ol/2212019 Page10f2

lN 'l`['ll€ CIRCUIT COUR'I` OF HINDS COUN']`Y, MISSISS!PPI
FIRST .IUl)IClAL I)ISTRICT

JOI‘lN K. BURKS, lNl)lVll)UALLY AND

ON BEHALF ALL ()Ti~iER

WRONG FUL l)Ii`A'l`I-I BENEFICIARIES

Ol*` KE.}ONCEE BURKS, l)ECEASEl) PLAINTIFF

VS. CAUSE NO.: l 25 ’ lp rig

B & W ENTERPRISES, LLC;

WILL[AM WOO|)YARI), lNl)lV[l)UALL\/;

LABRllCA ROBBINS, INl)IVIl)UALLY;

AND .`lOI*lN DOES 1-5 l)EFENI)ANTS

SUMMONS

S'[`ATE OF M[SSISSH’PI COUNTY OF HlN])S
'l`() TI-IE SHER[F`F OR ANY ()TI'IER LAWFUL I’ERSON

GREETINGS:
We connnand you to summons:
'l`(): Labriea I{ol)l)ins
73i North .lo|`f`erson Street

.lackson, Mississippi 39202

NO'i`lCli 'l`O DlEFl£ND/\N'l`

 

'l`l-Il", COMP|,/\|N'i` Wl IlCl-l IS Ai|"l`/\Cl lliD TO rl`i-llS SUMMONS |S lMPOR'l`AN'l` AND YOU
MUS'[‘ '|`AKl_i lMMl`;,Dl/-\'l`|'i AC'|`|ON TO PRO'l`EC'i" YOUR RIGI~ITS.

You are required to mail or hand-deliver a copy ol`a written response to the complaint to:
Gerald i\/inmi`ord whose address is 820 North Strect, Posl Ofiice Box 683, Jackson, Mississippi 39205

Your response must be mailed or delivered within thirty (30) days 'i`rom the date ol"de|ivery of
this summons and complaint or ajudgmenl by default will be entered against you i"or the money or other
things demanded in your Complaint.

You must also tile the original ol"your response with the Clerk oi"lhis Court within a reasonable
lime afterwards

issur.o implies inv HAND AND 'rl-n§; sr-;Ai., or sain coun'r, this thez§dtty er
i, 2013.

    

ZACK WAL[..ACE, ClRCUI'|` CLERK

il‘\_lml'ESi‘ ix TRUE CO?\l P.O. BO 327, .lACKSON, MS 3920
inv 23 2016 m,: j

       

Case 3:19-cV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 16 of 38

Case:250|1:18-cv-00675-AHW Document#:4 Filed:01/22I2019 Page20f2

PROOI" OF SERV|CE - SUMMONS
Nnmc o|`l‘crson or l_intily Scrvcd: _ l/C_l_bg l C_o~__'___go b b l VU`S

l1 thc undersigned process servcr, served the summons and complaint upon the person or entity named
above in the manner set l`ourth below (`l*roccss server must check proper space and provide all additional information
that is requested and pertinent to thc mode o|`servicc uscd)

() |TIRS'|` CI-ASS MAIL AND ACKNOWLEDGMIBN'I` SERVICE. By mailing (by lirsl class mail,
postage prcpaid) copies to the person servcd, together with the copies of" the form o|` notice and acknowledgment and
return envelopc, postage prepaid1 addressed to the sender (Altached completed acknowledgment ol` receipt pursuant
to M.R.C.|’. l~'orm lll)

( ) |’l;`RSONAl. St`_-IRV|C]`Z. l have personally delivered copies ofthe summons and omp]'iint on the l._rl_ day
ot`_ M__MZO]QM): Ln_b_t_,i _C_C_L_._{_Otg _b l __\1_§____, where l tound said person in _LW Counly in
thc Statco[`l'vlississlppi. r'l 51 M_ Tc-i--§`¢r.§£)fl gl- !AQ_|(§O,)' /Vl_§

() Rl_~`.SlI)l'lNCl;` SIERV|CE. At`lcr dnc diligence l was unable to deliver copies ot"lhe summons and

complaint to ____ ____________________________________ ___ within ____ _____ _____ County, Mississippi l served the summons and
complaint on the __ ___ day oi` _____________ , 201 S, at the usual place ol`abode ol’snid _____ , by
leaving a true copy ol" said summons and complaint with ____ ____ ____, who is the _____ , n

 

member ol`thc |`ami|y ol`the person served above the age sixteen years and willing to receive thc summons and
complaint, and thereafter on the _______ day o|`_______ _________ , 20|8, l mailed (by first class mail, postage pl'cpaid)
copies to thc person served at his or her place ol" abode where the copies were lefl.

( ) C|Elt'l`|l~`|lil) MA|L SlERVlClZ. By mailing to nn address outside ot`Mississippi (by lirsl class mai|,
postage prepaid, requiring return receipt) copies to the person to bc scrved. (Atlach signed return receipt or other
evidence ot` actual delivery to thc person to bc scrvcd.)

|"ce l`or Scrvicc `h 15 ‘O D__ __ .

|’roccs§f):vcr muslj,isl’tPow;J Please print or typc}
Nume lDrCLlC el

 

/\ddrcss: __ ___W,
'l`elcphonc No.____ _ __ _

Slatc ol" Mississippi

County ol` _f~{_£{t@(_.$'____ . .\

i’orsonul|y appeared before me the undersigned authority in and l`or the state and county at`oresaid, the
within named __'/q__oc__lg_i_¢,__?_lid __ who by me first being duly sworn states on oath that the matters and
facts set |`orlh in th ' foregoing “Prool`ol"Servicc-Summons" arc true and correct ns therein stnlcd.

l recess Scrvcr (signnturc)

"‘ fw
Swo[-n lo and subscribed before mc this thc 92qu day :%;_Q_,_Q“agj_, 2018.
g *‘ 'isl;';Al.)

/“w

Mtta_/_

i~iE'/\RY room

   

MY COMM|SS|ON iiXPlRiiS:

`.,»»¢¢e¢¢,‘.

    

- -

e n

v l
"0¢.~.¢'.°.

Case 3:19-cV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 17 of 38

Case:25C|1:18-cv-00675-AHW Document#:B Filed:02111/2019 Page10f2

lN 'I`HE ClRCUlT C()UR'I` OF I'IINI)S COUNTY, MISSISSI|’PI
FIRST .IUI)ICIAL l)IS'l`RICT

.l()l'lN l(. BURKS, lNDlVll)UALLY AND

()N BEHALF ALL O'l`HER

WRONGFUL l)lEA'[`l'l BENEFICIARIES

()F KE.|ONCEE BURKS, l)IECEASEl) PLAINTIFF

VS. CAUSE N().: l g’(aj;
li & W lCNTERPRiSES, l..l_.C;

WllsLlAi\/l W()()I)YARD, lNl)lVll)UALI..Y.;
LABRIEA ROBBINS, lNl)lVIl)U/\LLY;

AND .lOI'lN DOES 1-5 I)EFENI)ANTS
SUMMONS
S'I`A'I`E ()l*1 MISSlSSlPPl COUNTY OF l'llNl)S

'I`O 'l`l"fl"§ SHERIFF ()R ANY ()'I`HER LAWFUL PERSON
GREE'!`INGS:
We command you to slunmons:

'l`(): Wi]liam Woodyard
775 ivoster Road, Grady, Arkansas 71644
oral the business address of" 13 & W I§intcrprises, LLC
lS‘)l)l l|ighway 425 N
Star Cily, AR 71()6? _ __
NO'l`|CE 'I`() le`,l"`l;ii\l DAN']`:

'|`|'|l_i COM]’|_,A|N'|` Wl'llC|-| lS A'|"[`ACI lED 'I`O ’Vl--llS SUMMONS lS iMPORT/\N'l` AND YOU
MUS'l` '|`AKli Il\/li\/lli|)|A'l`|i A(,"|`IUN '|`O PRO'[`|;`C'l` Y()UR RlGl-l'l`S.

You are required to mail or hand-deliver a copy ol" a written response to the complaint to.'
(_`iera|d lvl um l`ord whose address is 820 North Strcet, Posl Ol`lice Box 683, _|ac|sson1 Mississi ppi 39205

Your response must be mailed or delivered within thirty (30) days i"rom the date oi" delivery oi`
this summons and complaint or a judgment by default will be entered against you l`or the money or other
things demanded in your complaint_

You must also file the original ol" your response with the Clerk oi`this Conrt within a reasonable
lillie al`tcrwarrls.

/}BSHU|_§D UNDliR MY l'|ANl) AND 'I`Hli Sl".Al. OF SA[D COUR'|`, this the %y ol`
' , 20 l S.

  
 

ZACK WAL|_.AC|;`, ClRCU|'I` CLERK
l’.O. BOX 327, .lACKSOi\|1 MS 3920

,\ 0

Case 3:19-cV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 18 of 38

Case:250|1:18-cv-00675-AHW Document#:B Filed:02111/2019 Page20f2

PROOI"` Ol" S|BRVICE SUMMONS

Namc ol`l’erson or |".ntity Served: \_,\_//_`/// w W§¢J_X@_[C{___ _____________ ____________

l, the undersigned process scrver, served the summons and complaint upon the person or entity named
above in the manner set |`ourth below (l’rocess server must check proper space and provide all additional information
that is requested and pertinent to the mode ol" service used)

{)l"`lRS'l` L`I,ASS i\/|/\ll. AND ACKNOW|i|:`l)Gl‘\/llil\l'|` SERV|CE. By mailing (by lirst class mail,
postage prepaid) copies to the person served, together with the copies o|`the l'orm o|` notice and ackno\-vlcdgment and
return envelope, postage prepaid, addressed to the sender (Attachcd completed acknowledgment ol` receipt pursuant
to M.R.C.|’. |"orm lli)

_ ){Pl;`|{SON/\l. SliRVl_C|-`._ | have personally delivered copies ol`the summons and complaint on the _/_ day
ol`[jgé[d@__[`_pt] ll~l to: W! ///é-/?]_ _W_OO__U_Y_é-[_c_/ where l l`ound said person in L_I'[y;_¢_`__a_l..{_'l__ Couuty in
the State ol`lvl-ias-iss-i-ppi. 142 ,

() R|iSll)l".NC|£ Sl;`RV|ClE. ;\fter due diligence l was unable to deliver copies ol`the summons and
complaint to __ _ _ _______ _ __ within _ ____ Connty1 Mississippi l served the summons and
complaint on the __ day ol` _ ______________, 20l8, at the usual place ol' abode oFsaitl ____________ ____, by
leaving a true copy ot` said summons and complaint with _________________________ ____, who is thc ___________ a
member o|`the linni|y ol`the person served above the age sixteen years and willing to receive the summons and
complaint, and thereafter on thc_ day ot_____ 20l8, l mailed (by |irst class mail, postage prepaid)
copies to the person served at his or her place ol` abode where the copies were lel`t.

MMJ

 

( ) C.|iR'l'll"|lil) MAl|. SliiR\/lC|_i. l3y mailing to an address outside ol`l\/lississippi (by lirst class mail1
postage prepaid, requiring return receipt) copies to the person to bc served. (Attach signed return receipt or other
evidence ol`actual delivery to the person to be sel‘ved.)

115
l"ec [`or Scrvice $__65 _ _ ‘

l’rocess server must list below: [_l’lease print or type}
N'dm@__ . .E.agle__ E,y,¢Ll_ny§§!lg§l_li'l§__'r_"-';_____ gsa

 

 

_/`jdd"es$i c _ , ,Secur.ity_,l_LCs, ,_i,,,,.___... -,,
l 0li“`phomj§§'?()--|-55¢€)outhByram,i‘\..'t.`\.s'_‘i!‘e.'_=`.it_i“_,,,,_m __ _
39272-9402

State ol`l\/tississippi
County o[` _

Persona|ly appeared be|`ore me thc undersigned authority iu and l`or the state and county af`oresaid, the
within named __ _ _ _ __ who by me lirst being duly sworn states on oath that the matters and
l`acts s' l`orth in th1 foregoing "l’root`o|`Service-Summous" are true and correct as therein stated

  
 
 

  

MAJZ_.

roe s Ser er(signatttl'e)

Sworn to and subscribed bel"orc me this the _(_Q_ day ol"_§/blf_l__,t_a__ll_l®), 2t)l“[
r

     

iii't"r,\n"v Puizi.ié `w`" (§iz"/CT
Mv commission uxrun_-:s; __.-€O_F_ M',§__

 

in _____
tdd,.

‘\.».-»'

m
_§`
Q

Case 3:19-cV-00161-CWR-LRA Document 1-1

Case: 25Cl1:18-cv-00675-AHW Document #: 6

Filed 03/01/19 Page 19 of 38

Filed: 02/11/2019 Page l of 2

IN 'l`l'lE ClRCUl'I` C()UR'I` ()F I'IlNl)S COUN'I`Y, MlSSlSSlPPl
lt`l RST .]`Ul)lC]AL l)lSTRIC'I`

.l()HN K. BURKS, lNl)lVIl)UALLY AND
()N BEHALF ALL ()THER
WR()NGFUI_. l)lCA'I`l-l BENEFICIARIES
Ol" KEJONC|",E BURKS, I)ECEASED
VS.

ll & W EN'I`ERPRISES, LLC;
WILLlAM W()()I)YARI), INl)I\’ll)UALLY;
l_,ABRlEA ROBBINS, lNl)IVIl)UALLY;
AND .l()l'[l\l I)()ES l-S
SUMM()NS

S'I`A'l`E ()F lVllSSlSSH’Pl C()UN'J`Y OF HlNDS
'l`O 'l`l'll€ SHERIFF ()R ANY O'l`HER i_.AWFUL PERS()N

GRF.IE'I`I NGS:

We command you to summons:

'l`O: Michael liool<cr, Agcnl l`or Service ol` Proccss l`or
l} & W |ilitei'pi‘ises, l_.|_.C.
15‘)01 ||ighway 425 N. -

sua ciiy, nn ritter

PLAIN'l`lFF

CAUSE No.: _l§'_l@pl§

DEFENDANTS

l\lO'l`llCl"`J '|`O l)l'§Fl-EN DAN'l`

'[`l llrl COMPLAIN'I` Wi'llCl-| lS A'l`rl`ACl-llil) 'l`() 'l`l'llS SUl\/ll\/i()NS lS ll'leORT/\NT AND YOU
l\/lLiS'l` "|`AK|'_~§ ll\/l|'vll`il)l/-\'l`li ACrl`lON 'l`() PRO'|`EC'!` YOUR RlGl-l'l`S.

You are required to mail or hand~de|iver a copy ol` a written response to the complaint to:
Geraid l\/luml`ord whose address is 820 North Street, Post Ol`lice Box 683, Jacltson, Mississippi 39205

Your response must be mailed or delivered within thirty (3 0) days 0'0m the date ol"delivery ol`
this summons and complaint or a judgment by de|"au|l will be entered against you l"or the money or other

things demanded in your coinp|aint.

You must also tile the original o|`yotu' response with the Clerk o|"this Court within a reasonable

little al`tcrwtu‘ds.

l’.O. BOX 3

 

ZACK WALI_.AC[£, CiRCU|'l` CLl}]RK

   
   

,.lACKSON._ MS 39205

,l'

l

~,s____t§$-?r “

Fr

Case 3:19-cV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 20 of 38

Case:25Cl1:18-cv-00675-AHW Document#:€ Filed:02/11/2019 PageZof2

PRQOF Ol" Sl~`,RVlCl_i - SUMMONS

Qeo£er“

 

Naiiie of |’ei'son or |'.`iitit Served.'
Y ________

| the undersigned process ser ver, served the summons and complaint upon the person or entity named
above iii the manner set t"ouitlt below (Piocess server must cheek proper space and provide all additional information
that is requested and pertinent to the mode ol service uscd)

()l`ll{Sl Ll ASS i\/l/\ll AND ACKNOW|. El)Gl\/lli N| Sl_". RV|Cl.i. By mailing (by liist class niail,
postage prepaid) copies to the person served together with the copies ol the lorin o| notice and acknowledgment and
return envelope postage prepaid addressed to the sender (/\.ttaehed completed acknowledgment ofteceipt pursuant
to M.l{.(.`.l’. l oini lll)

i){(l’l;`l{S()N/\l Sl_i RV|C|`Z. l have personally delivered copies ol the stunmons and complaint on tlie(@ day

or l’_`_C/k_,____ _ Ztllqto: fm_ MZ__S_,-_ _S-\|la,f§'_.{‘hl_ ,_wheiel Iound said person in_Ll_[]l_fOl_y:]_County iii

the State of Mississippi

() Rl-§S|l)|~INCl€ Sl`£R\/lC|-I. /\fter due diligence l was unable to deliver copies ofthe summons and
complaint to ___________ within _ ___ __________ _County, Mississippi l served the strininons and
complaint orr the __ day ol` _ _ _ _______ _20 lli, at the usual place of abode el said ______ , by
leaving a true copy ol said summons and complaint with _ who is tlte ___ , a

member ot` the larnil)1 ofilie person served above the age sixteen years 1_uid willing to receive the summons and
coiiiplaint, and theiea|"tei on the _ day of _ 201 8 l mailed (by liist class mail, postage prepaid)

copies to the person served at his or her place el abode where the copies were clel`t

( )Clilt'l`l|"llil) l`vl/\ll. SliRVlCl;`. By mailing to an address outside ol`l\/lississippi (by lirst class mail,
postage prepaid, requiring return receipt) copies to the person to be servcd. (Attach signed return receipt or other
evidence ol" actual delivery to the person to be served.)

l"ee for Scrvice ii

l’iocess Esei"i/’ei ri§r¥t§i_s_riii___ o§il:l£l£litl§?:rpi§lt or type}
ll yL
Namrl:_ _
Addie`s§:?_0 l 55 goulh Byl'€ll'l`l lv‘_liSS
'l`eleplionc No. _ __3_92_7_2 _9_402

 

State of l\/t ississippi
\ ‘ ‘ l
Ltitiiily o| &/l_/_i/C{§________
l"cr'so al 1 y)peiped ) `ore inc the undersigned authority in and for the state and county al`oicsaid, the

within iuiined _ _ ___ who by me l`irst being duly sworn states on oath that the inattcis and
facts set forth 11 e otegoiiig "l roof of Scivice- Stitiinions" are true and correct as iheiein statecl.

  
   

/ recess Server (sigiiaturie)

Sworn to and subscribed before me this the _ _é_ day ol` _»2_"’_6 ’__ __ __ , 20| 8.

 

vitisr;i?\i_.*) "
ivrv commission i-;xPrrtras;

ccidd3e§0_c?_11_

 

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 21 of 38

Case:25C|1:18-cv-00675-AHW Document#:? Filed:02114l2019 Pagelof 16

IN THE CIRCUIT COURT OF 'I`HE FIRST JUDICIAL DISTRIC'I`
OF HINDS COUNTY, MISSISSIPPI

JOI-IN K. BURKS, INDIVIDUALLY AND

ON BEHALF ALL OTHER

WRONGFUL DEATH BENEFICIARIES

OF KEJONCEE BURKS, DECEASED PLAINTIFF
VS. CAUSE NO.: 18-675

B & W ENTERPRISES, LLC;
WILLIAM WOO])YARD, INDIVIDUALLY;
LABREIA ROBBINS, lNDIVIDUALLY;

AND JOIIN DOES 1-5 DEFENDAN'I`S
AND

LABREIA ROBBINS CROSS-PLAINTIFF
VS. CAUSE NO.: 18-675

B & W ENTERPRISES, LLC;
WILLIAM WOODYARD, INDIVIDUALLY;
AND JOHN DOES 1-5 CROSS-DEFENDANTS

ANSWER, DEFENSES, AND CROSS-COMPLAINT
OF DEFENDANT LABREIA ROBBINS

COME NOW, Defendant, Labreia Robbins, Individually (hereinafcer referred to as
“Robbins") by and through counsel, and responds to the Complaint with her Answer,
Defenses, and Cross-Complaint as follows:

W

Plaintiff’ s Cornplaint fails to state a claim upon which relief may be granted regarding
this Defendant and, therefore, the allegations against this Defendant should be dismissed With
prejudice pursuant to Rule 12(b) (6) of the Mississippi Rules of Civil Procedure.

SECOND DEFENSE

This Defendant denies each and every allegation of Plaintiff's Complaint not specifically

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 22 of 38

Case: 250|1:18-cv-00675-AHW Document#: 7 Filed: 02/14/2019 Page 2 of 16

admitted or otherwise pled against this Defendant herein.
THlRD DEFENSE
The sole proximate cause of Plaintist alleged damages is a result of the acts and/or
omissions of persons and or entities other thanthisDefendant, for which this Defendant is not
liable.
mw
Pursuant to Rules 8 and 12(b) of the Mississippi Rules of Civil Procedure, this Defendant
affirmatively pleads all defenses identified therein.
FIFTH DEFENSE
This Defendant was not guilty of any act or want of care constituting negligence, and in
no way caused or contributed to the incident in question or any alleged damages sustained by
Plaintiff.
SIXTH DEFENSE
This Defendant would affirmatively plead Miss. Code Ann.§ 85-5-7 (1972) as
amended, and would aver that the acts or omissions of others, for whom this Defendant has
no responsibility or liability, are the sole proximate, or contributing, cause of the Plaintiff‘s
injury and that a jury must be allowed to assess the proportionate share of fault to said
parties and/or participants
SEVENTH DEFENSE
This Defendant reserves the right to affirmatively plead any and all other defenses and
affirmative defenses available to her which may become applicable through discovery and

through the trial of this cause.

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 23 of 38

Case: 250|1:18-cv-00675-AHW Document#: 7 Filed: 02/14/2019 Page 3 of 16

EIGHTH DEFENSE

The facts not having been fully developed, this Defendant adopts the following
affirmative defenses: sole negligence of another defendant, contributory negligence of another
defendant, and any other matter constituting an avoidance or affirmative defense as may be
shown by the facts in this cause, ineluding, but not limited to, the right to claim indemnity from
any or all of the other defendants and to file a cross-claim or other pleading to assert said claim.
Defendant further adopts the affirmative defenses enumerated under Rule 8 (c) of the Mississippi
Rules of Civil Procedure Rule, as well as the protections afforded to her as provided by Miss.
Code Ann. §11-1-60, and the associated "caps" on those damages that cannot be objectively
verified pecuniary damages (i.e., pain and suffering, loss of enjoyment of life, mental anguish,
etc.), which are plead in the Plaintiff‘s Complaint.

N]NTH DEFENSE

Without waiving any other affirmative defense and pleading in the alterative, this
Defendant invokes the provisions of Miss. Code Ann. §11-1-65 and all rights afforded to
Defendant as stated therein.

TENTH DEFENSE

Although denying that the Plaintiff is entitled to punitive damages from this Defendant, or
anyrelief whatsoever as against this Defendant, this Defendant affirmatively pleads that:

(l) An award of punitive damages against this Defendant in this civil action would
amount to deprivation of property without due process of law in violation of the Sth and 14th
amendments of the United States Constitution and Section 14 of the Mississippi Constitution.

(2) An award of punitive damages would violate Article I, Section X of the United

States Constitution; and

Case 3:19-CV-00161-CWR-LRA Document 1-1 Filed 03/01/19 Page 24 of 38

Case:25C11:18-cv~00675-AHW Document#:'! Filed: 02114/2019 Page4of 16

(3) The award of punitive damages in this civil action Would violate similar and related
provisions, as noted above, of the Constitution of the State of Mississippi.
ELEVENTH DEFENSE - ANSWER
Without waiving any of the above-referenced or foregoing defenses, Defendant denies
each and every allegation contained therein, unless specifically admitted hereafter:
l.
Defendant is without sufficient knowledge to form a belief as to the truth of the matter
asserted in paragraph l of the Complaint.
2.
Defendant is without sufficient knowledge to form a belief as to the truth of the
matter asserted in paragraph l of the Complaint.
3.
Defendant is without sufficient knowledge to form a belief as to the truth of the matter

asserted in paragraph 1 of the Complaint.

Admitted.
5.
Defendant is without sufficient knowledge to form a belief as to the truth of the matter
asserted in paragraph 5 of the Complaint.
6.
Denied as to any admission of negligence against this Defendant. All other parts are

admitted

Case 3:19-CV-OOl61-CWR-LRA Document 1-1 Filed 03/01/19 Page 25 of 38

Case: 250|1:18-cv-00675-AHW Document#: 7 Filed: 02/14/2019 Page 5 of 16

7.
Denied as to any admission of negligence against this Defendant. All other parts are

admitted.

Admitted.

9.

Defendant admits that the suit arises due to the negligence of the other listed Defendants
but this Defendant denies any negligence on her part. The remaining allegations are admitted

10.

Defendant admits the allegations of the facts stated in paragraph ten but denies any facts
that would assert this Defendant acted negligently Any other remaining allegations in this
paragraph are denied.

l l.

Defendant admits the allegations of the facts stated in paragraph eleven but denies any
facts that would assert this Defendant acted negligently Any other remaining allegations in this
paragraph are denied.

12.

Defendant admits the allegations of the facts stated in paragraph twelve but denies any
facts that would assert this Defendant acted negligently Any other remaining allegations in this
paragraph are denied.

13.
Defendant admits the allegations of the facts stated in paragraph thirteen and asserts the

other listed Defendants are negligent but denies any facts that would assert this Defendant acted

Case 3:19-CV-OOl61-CWR-LRA Document 1-1 Filed 03/01/19 Page 26 of 38

Case:25C|1:18-cv-00675~AHW Document#:'! Filed:02l14l2019 Page60f 16

negligently Any other remaining allegations in this paragraph are denied.
14.

Defendant admits the allegations of the facts stated in paragraph fourteen and asserts the
other listed Defendants are negligent but denies any facts that would assert this Defendant acted
negligently Any other remaining allegations in this paragraph are denied.

15.

Defendant admits the allegations of the facts stated in paragraph fifteen and asserts the
other listed Defendants are negligent but denies any facts that would assert this Defendant acted
negligently Any other remaining allegations in this paragraph are denied.

1 6.

Defendant admits the allegations of the facts stated in paragraph sixteen and asserts the
other listed Defendants are negligent but denies any facts that would assert this Defendant acted
negligently Any other remaining allegations in this paragraph are denied.

17.

Defendant denies the allegations of the facts stated in paragraph seventeen and asserts the
other listed Defendants are negligent but denies any facts that would assert this Defendant acted
negligently Any other remaining allegations in this paragraph are denied.

1 8.

Defendant denies the allegations of the facts stated in paragraph eighteen and asserts the
other listed Defendants are negligent but denies any facts that would assert this Defendant acted
negligently Any other remaining allegations in this paragraph are denied.

19.

Defendant is without sufficient knowledge to form abclief as the nature, existence

Case 3:19-CV-OOl61-CWR-LRA Document 1-1 Filed 03/01/19 Page 27 of 38

Case:25C|1:18-cv-00675-AHW Document#:? Filed:02/14l2019 Page?of 16

and/or extent of these claims and denies the same. The remaining allegations are denied.
20.

Defendant denies the allegations of the facts stated in paragraph twenty and asserts the
other listed Defendants are negligent but denies any facts that would assert this Defendant acted
negligently Any other remaining allegations in this paragraph are denied

2 1 .

Defendant denies the allegations of the facts stated in paragraph twenty-one and asserts
the other listed Defendants are negligent but denies any facts that would assert this Defendant
acted negligently Any other remaining allegations in this paragraph are denied.

22.

Defendant denies the allegations of the facts stated in paragraph twenty-two as to this
Defendant and asserts the other listed Defendants are negligent but denies any facts that would
assert this Defendant acted negligently or in any manner relating to punitive damages. Any other
remaining allegations in this paragraph are denied.

23.

In response to the last unnumbered paragraph beginning "WHEREFORE, PREMISES
CONSIDERED" this Defendant denies all allegations of the paragraph

WHEREFOR_E, PREMISES CONS]DERED, Defendant respectfully requests that this
Answer be received and that a Judgment be entered in Defendant’s favor denying the relief
requested by the Plaintiffs and dismissing this action with prejudice. Defendant also prays for
any other relief to which she may be entitled.

AND NOW HAVING ANSWERED THE COMPLA]NT, Defendant Labreia Robbins

asserts her Cross Complaint against other known and unknown defendants as follows:

Case 3:19-CV-OOl61-CWR-LRA Document 1-1 Filed 03/01/19 Page 28 of 38

Case: 25C|1:18-cv-00675-AHW Document #: 7 Filed: 02/14/2019 Page 8 of 16

CR()SS COMPLAINT OF DEFENDANT/CROSS-PLA]NTIFF LABREIA ROBBINS
AGA]NST CROSS-DEFENDANTS B & W ENTERPRISE§,M AND WILLIAM
WOODYARD. INDIV[DUALLY
TR[AL BYJURYREQUESTED

COMES NOW, Defendant/Cross-Plaintiff, Labreia Robbins, Individually (hereinafter
referred to as "Robbins" and “Cross-Plaintiff") by and through eounsel, and files this her Cross-
Complaint against Defendant/Cross-Defenda.nt B & W Enterprises, LLC and Defendant/Cross-
Defendant William Woodyard, Individually; and John Does 1-5 and in support of her Cross
Complaint states as follows:

PARTIES

l. Cross-Plaintiff Labreia Robbins, is an adult resident citizen of Hinds County,
Mississippi.

2. Cross-Defendant, B & W Enterprises, LLC is a foreign corporation believed to
be organized and existing under the laws of the State of Arkansas and doing business in
Mississippi. Defendant may be served process through its registered Agent for Service of
Process, Michael Booker, 15901 Highway 425 N., Star City, AR 71667. Also, pursuant to
Mississippi Code Ann. §13-3-63 and Mississippi Rules of Civil Procedure Rule 4, Defendant
may be served with process by serving the Mississippi Secretary of State as agent for the
Mississippi non-resident at its office located at 202 N. Congress Street, Z"d floor, Jackson, MS
39201.

3. Cross-Defendant, William Woodyard, is an adult resident citizen of Lincoln
County, Arkansas. Process may be served in this cause on the Defendant by serving him

personally or via certified mail at his residence located at 775 Ivester Road, Grady, Arkansas

Case 3:19-CV-OOl61-CWR-LRA Document 1-1 Filed 03/01/19 Page 29 of 38

Case:25C|1:18-cv-00675-AHW Document#:7 Filed:02ll412019 Pagerf 16

71644 or at the business address of B & W Enterprises, LLC at 15901 Highway 425 N., Star
City, AR 71667.

4. Cross-Defendants, John Does 1-5, are entities, companies or persons, whose

names and whereabouts at this time are unknown to the Plaintiff but may be added at a later date.
JURISDICTION AND VENUE

5. This civil action arises out of the negligent acts and omissions of the Cross-
Defendants committed whole or in part in Madison County, Mississippi against a resident of
Yazoo County, Mississippi and a resident of Hinds County, Mississippi.

6. Venue is proper in Hinds County, Mississippi, pursuant to Miss. Code Ann. § ll-
11-3 since Defendant/Cross-Plaintiff, Labreia Robbins, resides in Hinds County, Mississippi.

7. The Cross-Complaint arises from Cross-Defendants’ negligent actions. This Court
has jurisdiction over the parties and subject matter of this litigation. The Cross-Plaintiff is
seeking damages in excess of the minimum jurisdictional limits of this Court.

_I."_AC_TS

8. That on or about December 29, 2017, Kejoncee Burks was driving and operating
a vehicle in a lawful, careful and prudent manner and was traveling westbound on Mississippi
Highway 16 in Madison County, Mississippi. Defendant/Cross-Plaintiff, Labreia Robbins, was a
passenger in the vehicle Cross-Defendant Woodyard was driving and operating his tractor-trailer
headed westbound on Highway 16 directly behind Burks and Robbins. Burks was slowing down
and turned on her left turn signal and was attempting to turn left into a private drive. Cross-
Defendant Woodyard was following too closely and was unable to stop. He struck the back of
the Plaintiff’s and Cross-Plaintiff's car while it was preparing to turn left. Cross-Defendant

Woodyard carelessly, recklessly, negligently and without warning failed to yield and failed to

Case 3:19-CV-OOl61-CWR-LRA Document 1-1 Filed 03/01/19 Page 30 of 38

Case:250|1:18-cv-00675-AHW Document#:7 Filed:O2/1412019 Page 10 of 16

keep a proper distance and violently collided With the left side of Burks’ vehicle, causing Burks’
vehicle to spin around and come to a final rest west of the area of the collision and south of
Highway 16. Woodyard failed to yield, was not keeping a proper look out, not maintaining
proper distance, was traveling at speeds too fast for the conditions, was operating a cell phone or
other mechanical device, not paying attention, and acting as a distracted driver. Woodyard was
also operating his tractor trailer in violation of the Federal Motor Carrier Safety Regulations.
Woodyard suddenly, carelessly, recklessly, negligently and without warning failed to yield,
timely slow down and/or stop, causing his vehicle to collide with Burks’ vehicle at a high rate of
speed.

9. That as a direct proximate result of the careless, reckless and negligent acts of
Woodyard, Robbins was caused to be thrown about in the vehicle at a high rate of speed and was
caused to suffer serious and permanent injuries to her person. The Cross-Plaintiff Robbins
suffered serious physical injuries to her body, face and brain, including permanent disfigurement,
great physical and emotional pain, severe shock and intense mental anguish, emotional distress,
mental anguish, mental trauma, emotional injuries, conscious pain and suffering, medical bills,
and other damages due to the negligence of the Cross-Defendants

NEGLIGENCE OF B_& W ENTERPRISES. LLC

10. Cross-Plaintiff alleges that all of the aforesaid negligence of driver Cross-
Defendant Woodyard may be directly imputed to Cross-Defendant, B &. W Enterprises, LLC,
through vicarious liability of the company for the employee’s actions. Cross-Plaintiff charges the
driver Woodyard and owner B & W Enterprises, since Woodyard was acting within the scope
and course of his employment with B & W Enterprises, with gross and reckless negligence in

failing to yield, failing to keep and maintain a proper lookout, following too close, not

_10_

Case 3:19-CV-OOl61-CWR-LRA Document 1-1 Filed 03/01/19 Page 31 of 38

Case:25C|1:18-cv-00675-AHW Document#:? Filed:02l14/2019 Page 11 of 16

maintaining proper distance, not maintaining proper speed, with gross and reckless negligence in
failing to keep and maintain his vehicle under free and easy control, with gross and reckless
negligence in operating his vehicle in a manner as to indicate a willful and wanton disregard for
the safety of others, with gross and reckless negligence in losing control of his vehicle causing it
to collide with the vehicle being driven by Burks, with gross and reckless negligence in driving
his vehicle into Cross-Plaintiff s vehicle, with negligence for using his cell phone and/or other
handheld electronic device while operating a vehicle in a manner to be unsafe, acting as a
distracted driver, and with gross and reckless negligence for violation of various Mississippi state
statutes and rules of the road and violations of the Federal Motor Carrier Safety Regulations.
Cross-Plaintiff charges that as a direct and proximate result of the multiple acts of gross and
reckless negligence of driver Woodyard, the Cross-Plaintiff was caused to suffer the aforesaid
injuries and damages

11. Cross-Plaintiff alleges that all of the aforesaid negligence of driver Cross-
Defendant, Woodyard, is directly imputed to the Cross-Defendant, B & W Enterprises, because
the vehicle driven by Woodyard was owned by B & W Enterprises, for the purpose of B & W
Enterprises’ business and driver Woodyard was then, and at all times complained of, the agent,
employee and servant of the aforesaid B & W Enterprises and was acting in the furtherance of
the business of the aforesaid B & W Enterprises and within the course and scope of his
employment

12. Cross-Plaintiff further charges Cross-Defendant B & W Enterprises with these
independent acts of negligence; with negligently failing to supervise its employee and/or the
driver; negligent retention of the driver; failing to provide driver safety training courses to its

employee and/or the driver; failing to instruct its employee and/or the driver on safe driving

_11_

Case 3:19-CV-OOl61-CWR-LRA Document 1-1 Filed 03/01/19 Page 32 of 38

Case:250|1:18-cv-00675-AHW Document#:? Filed:02/14l2019 Page 12 of 16

habits; failing to have a driver safety review board and training board; failing to stress safe
driving habits to its employee and/or the driver; encouraging the employee’s and/or the driver’s
unsafe driving habits to further its cause; authorizing the driver to use a cell phone and/or other
handheld electronic device while attempting to operate a vehicle; failure to train the driver to
maintain proper lookout, proper distance, proper speed, proper control; failure to train and
prevent the driver from speeding; negligent maintenance; negligent repair; lack of proper
equipment including mechanical issues and inadequate tires; bad brakes; not having an updated
inspection on the vehicle; negligent entrustment; violation of its policies and procedures; and
failing to comply with the F ederal Motor Carrier Safety Regulations, the Mississippi Rules of the
Road, and with general negligence in the maintenance, use, and operation of the tractor trailer.
Cross-Plaintiff alleges the negligent acts of B & W Enterprises and Woodyard were the direct
and proximate cause of Cross-Plaintist injuries and damages Cross-Plaintiff alleges B & W
Enterprises’ and Woodyard’s various violations of the Federal Motor Carrier Safety Regulations
and Mississippi Rules of the Road and any other acts of negligence that have not been exposed
but may be found during discovery were the direct and proximate cause of Cross-Plaintist
injuries and damages Cross-Plaintiff alleges the independent negligent acts of Cross-Defendant
B & W Enterprises were the direct and proximate cause of Cross-Plaintiff’s injuries and
damages
NEGLIGENCE OF WILLIAM WOODYARD

13. The Cross-Plaintiff charges the Cross-Defendant, William Woodyard, with failure
to yield, failing to maintain proper speed, failing to maintain proper lookout, failing to maintain
proper control of his vehicle, failing to maintain a proper distance between his vehicle and the

vehicle being driven by Burks, exceeding the speed limit, careless driving in violation of

_12_

Case 3:19-CV-OOl61-CWR-LRA Document 1-1 Filed 03/01/19 Page 33 of 38

Case:25C|1:18-cv-00675-AHW Document#:? Filed:02/14I2019 Page 13 of 16

Mississippi Code section 63-3-1213, reckless driving in violation of Mississippi Code section
63-3-1201, failing to follow traffic safety regulations not properly maintaining his tractor-trailer,
mechanical issues and issues related to the maintenance and servicing of his vehicle. Cross-
Plaintiff` also charges Cross-Defendant with gross and reckless negligence in failing to yield,
failing to keep and maintain a proper lookout, with gross and reckless negligence in failing to
keep and maintain his vehicle under free and easy control, with gross and reckless negligence in
operating his vehicle in a manner as to indicate a willfiil and wanton disregard for the safety of
others, with gross and reckless negligence in losing control of his vehicle causing it to collide
with Robbins’ vehicle, with gross and reckless negligence in driving his vehicle into Robbins’
vehicle, with negligence for using his cell phone and/or other handheld electronic devices while
operating a vehicle in a manner to be unsafe, negligence per se, with gross and reckless
negligence for violation of various Mississippi state statutes and rules of the road and violations
of the Federal Motor Carrier Safety Regulations, with any other general acts of` negligence that
may exist but may not be known until discovery, and Plaintiff charges that as a direct and
proximate result of the several acts of gross and reckless negligence of the Defendants, the
Plaintiff and Burks were caused to suffer the aforesaid injuries and damages The negligent acts
of the employee/agent Cross Defendant, William Woodyard, may be imputed to the Cross
Defendant B & W Enterprises through respondiat superior, agency, and vicarious liability The
negligent acts of Cross Defendant Woodyard committed outside the scope and course of his
employment are charged by Cross-Plaintiff an independent acts of negligence
NEGLIGENCE OF JOHN DOES 1-5
14. Cross-Defendant also charges that John Does 1-5 are entities, companies or

persons whose names and identities are unknown at this time to the Cross-Plaintiff but who may

_13_

Case 3:19-CV-OOl61-CWR-LRA Document 1-1 Filed 03/01/19 Page 34 of 38

Case:25011:18-cv-00675-AHW Document #:7 Filed:02l14l2019 Page 14 of 16

have been working in conjunction or in a joint venture or as a partner with the Cross-Defendants
and may be responsible for the damages caused to the Cross-Plaintiff This may include brokers,
the owners of the load being hauled, owners, managers and others involved with the loading and
unloading of the Cross-Defendants’ tractor-trailer. 'l`he John Doe Defendants may have
participated in this incident and/or may be jointly and severally liable to the Cross-Plaintiff for
the injuries and damages sustained by the Cross-Plaintiff and Plaintiff`. Cross-Plaintiff will
amend the complaint to add the names of the parties who may be John Does when that
information becomes available
15. This suit is filed pursuant to Mississippi law and Cross-Plaintiff claims all
damages which may be recoverable under said statutes In addition and without limitation, the
Cross-Plaintiff claims any and all damages of every type and variety permitted by law including
damages for physical injuries, medical bills, disfigurement, impairment, emotional distress,
mental anguish, mental trauma, and emotional injuries, conscious pain and suffering and other
injuries as a result of Cross-Defendants’ negligence
16. Cross-Plaintiff asserts the independent and imputed acts of Cross-Defendant, B &
W Enterprises, LLC were willful, wanton, malicious and grossly negligent Cross-Plaintiff
requests punitive damages horn the Cross-Defendant B & W Enterprises, LLC. Cross-Plaintiff
asserts the independent acts of Cross-Defendant, William Woodyard, were willful, wanton,
malicious and grossly negligent Cross-Plaintiff requests punitive damages from the Cross-
Defendant William Woodyard, Individually
WHEREFORE, PREMISES CONSIDERED, the Cross-Plaintiff, Labreia Robbins,
demands a trial by jury and judgment nom the Cross-Defendants, individually jointly and

severally for all actual, compensatory consequential, incidental damages and all other damages

_14_

Case 3:19-CV-OOl61-CWR-LRA Document 1-1 Filed 03/01/19 Page 35 of 38

Case:250|1:18-cv-00675-AHW Document#:? Filed:O2/14I2019 Page 15 of 16

in an amount that exceeds the jurisdictional minimum limits of this court and an amount of
punitive damages in an amount which is to be determined by a jury as well as damages of any
other type, for the injuries sustained by Cross-Plaintiff Cross-Plaintiff prays for any general
relief as required under the law.
This the 14ch day ofrebruary, 2019.
Respectfully submitted,

LABREIA ROBBINS

By: /s/ J. Ashley Ogden
J. ASHLEY OGDEN

OF COUNSEL:

J. ASHLEY OGDEN, ESQ. (MSB #9842)

ashleyogden@aol.com

JAMES W. SMITH, JR. ESQ. (MSB #7534)

j.smith@ogdenandassoc.com

OGDEN &. ASSOCIATES, PLLC

500 East Capitol Street, Suite 3

Jackson, Mississippi 39201

Telephone: (601) 969-0999

Facsimile: (601) 969-0089

ATTORNEYS FOR DEFENDANT/CROSS-PLAINTIFF, LABREIA ROBB]NS

_15_

Case 3:19-CV-OOl61-CWR-LRA Document 1-1 Filed 03/01/19 Page 36 of 38

Case:25C|1:18-cv-00675-AHW Document#:7 Filed:02114l2019 Page 16 of 16

CERTIFICATE OF SERVICE

I, J. Ashley Ogden, hereby notify that l have this day electronically filed the foregoing
document with the Clerk of Court using the MEC/ECF system which will send notification of
such filing to:

Gerald Mumford, Esq.

gmumfordlaw@gmail.com

The Mumford Law Firm, PLLC

820 North Street

Post Office Box 683

Jackson, Mississippi 39205

Attomey for John K. Burks, Individually and

on Behalf of All Other Wrongful Death Beneficiaries
of Kejoncee Burks, Deceased

THIs, the 14th day ofrebmary, 2019.

fs/ J. Ashley Ogden
J. ASHLEY OGDEN

-16_

 

Case 3:19-CV-OOl61-CWR-LRA Document 1-1 Filed 03/01/19 Page 37 of 38

Case:256|1:18-cv-00675-AHW Document#:B Filed:02114/2019 Pagelofl

IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
OF H]NDS COUNTY, MISSISSIPPI

JOHN K. BURKS, ]NDIVlDUALLY AND
ON BEHALF ALL OTHER WRONGFUL DEATH

BENEFICIARIES OF KEJONCEE BURKS, DECEASED PLAINTIFF
VS. CAUSE NO.: 18-675
B & W ENTERPRISES, LLC; WILLIAM WOODYARD, INDIVIDUALLY;

LABREIA ROBBINS, INDIVIDUALLY; AND JOI-IN DOES l-S DEFENDANTS
AND

LABREIA ROBBINS CROSS-PLAINT[FF
VS. CAUSE NO.: 18-675
B & W ENTERPRISES, LLC; WILLIAM WOODYARD, INDIVI])UALLY;

AND JOHN DOES 1-5 CROSS-DEFEN])ANTS

SUMl‘¢IONS

STATE OF MISSISS]PPI COUNTY OF H]NDS
TO 'I'HE SHERIFF OR ANY OTHER LAWFUL PERSON

GREETINGS:
We command you to summons

TO: Michael Booker, Agent for Service ofProcess for B & W Enterprises, LLC
15901 Highway 425 N.

star ciry, AR 71667
NOTICE TO DEFENDANT

THI:`. COMPLAINT WHICH IS ATTACHED TO TH_IS SUMMONS lS IMPORTANT AND YOU
MUST TAKE IMMEDlATE ACTION TO PROTECT YOUR RIGHTS.

You are required to mail or hand-deliver a copy of a written response to the complaint to:
J. Ashley Ogden whose address is 500 East Capitol Street, Suite 3, Jackson, Mississippi 39201.

Your response must be mailed or delivered within thirty (3 0) days from the date of delivery of
this summons and complaint or a judgment by default will be entered against you for the money or other
things demanded in your complaint

You must also file the original of your response with the Clerk of this Court within a reasonable
time afterwards

AND rita sEAL 0F sAiD coun'r, this rhel LZA¢ day or

 
 
   
 
 

ZACK WALLACE, CIRCUIT CLERK
P.C). BOX 327, J CKSON MS 39205

 

Case 3:19-CV-OOl61-CWR-LRA Document 1-1 Filed 03/01/19 Page 38 of 38
l

Case: manassas/teamsternaasr restatement Page 1 Of 1

OF II[NDS COUNTY, MISSISSIPPI

JOHN K. BURKS, INDIVIDUALLY AND _
ON BEHALF ALL OTI'IER WRONGFUL DEATH '

BENEFICIARIES OF IEJONCEE BURKS, DECEASED ` PLAINTI_FF
VS. CAUSE NO.: 18~675
B & W EN'I`ERPRISES, LLC; WILLIAM WOODYARD, lNDIV]])UALLY;

LABREIA ROBBINS, INDIV]])UALLY; AND JOHN DOES 1-5 DEFENDANTS
AND

IABREIA ROBBINS CROSS-PLAINTIFF
VS. CAUSE NO.: 18-675
B & W ENTERPRISES, LLC; WILLIAM WOODYARD, INDIVIDUALLY;

AND JOHN DOES 1-5 CROSS-DEFENDANTS

SUMMONS

STATE OF N[[SSISS]PPI COUNTY OF HINDS
TO TI'IE SHERIFF OR ANY OTHER LAWFUL PERSON

GREET]NGS:
We command you to summons:

TO: William Woodyard
775 Ivester Road, Grady, Arkansas 71644

01"
15901 Highway 425 N., Star City, AR 71667

NOTICE TO DEFENDAN'I`

THE COMPLAINT WHICl-l IS ATTACHED TO THIS SUMMONS lS IMPORTANT AND YOU
MUST TA.KE IMMEDIATE ACTION TO PROTECT YOUR RlGHTS.

You are required to mail or hand-deliver a copy of a written response to the complaint to:
J. Ashley Ogden whose address is 500 East Capitol Street, Suite 3, Jackson, Mississippi 39201.

Your response must be mailed or delivered within thirty (30) days from the date of delivery of
this summons and complaint or a judgment by default will be entered against you for the money or other
things demanded in your complaint

You must also file the original of your response with the Clerk of this Court within a reasonable
time afterwards

HAND AND TI-[E SEAL OF SAID COURT, this the day of

zACK WALLACE, CIRCUIT CLERK
soN, las 39205

   

BY: , D.C.

 

 

rtv"~tr:).-e;.m-._ _, A_ _

wm . ~.M_ w_¢,‘}w-<r\e-.'.'-’-:=_or,~,-r_~a-n~r-,q

-¢:\,

 

. x ¢~".=.'rr-“ w,..'

 

